                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION

 ADAM P. FAUST, et al.,

                Plaintiffs,

        v.
                                                               Case No. 1:21-CV-00548-WCG
 THOMAS J. VILSACK, et al.,

                Defendants,



 AMICUS BRIEF OF THE NATIONAL BLACK FARMERS ASSOCIATION AND THE
     ASSOCIATION OF AMERICAN INDIAN FARMERS IN OPPOSITION TO
          PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       The National Black Farmers Association (NBFA) and the Association of American

Indian Farmers (AAIF) are non-profit, membership-based organizations that advocate for the

interests of Black and Native American farmers and ranchers, respectively. Exh. 1, Decl. of J.

Boyd (“J. Boyd Decl.”) ¶ 3; Exh. 2, Decl. of K. Boyd (“K. Boyd Decl.”) ¶ 3. NBFA and AAIF

have a substantial interest in this case because they have both advocated at length for the debt

relief provisions in Section 1005 of the American Rescue Plan Act (the “Act”) that Plaintiffs

seek to preliminarily enjoin, and because many of their members are eligible for the law’s loan

forgiveness provisions. See Boyd. Decl. ¶ 5; K. Boyd Decl. ¶¶ 7-8. NBFA and AAIF submit this

amicus brief to ensure that the voices of the farmers and ranchers who are actually affected by

Section 1005 are heard as the Court balances the equities and the public interest in entertaining

Plaintiffs’ request to enjoin the law nationwide. Those interests tilt the balance decidedly against

granting the extraordinary relief requested.

       Whether to grant a preliminary injunction is “often dependent as much on the equities of

a given case as the substance of the legal issues it presents.” Trump v. Int’l Refugee Assistance


         Case 1:21-cv-00548-WCG Filed 06/21/21 Page 1 of 4 Document 37
Project, 137 S. Ct. 2080, 2087 (2017). This requires a court “to explore the relative harms to

applicant and respondent, as well as the interests of the public at large.” Id.

       Therefore, in considering Plaintiffs’ request, the Court must weigh how an injunction

would impact the socially disadvantaged farmers and ranchers who relied on the Government’s

representation that they would receive loan relief. NBFA and AAIF’s members establish that

financially vulnerable farmers and ranchers made plans based on their expectation that they

would receive debt forgiveness based on the Government’s legislation. Thus, in the event of an

injunction, unlike Plaintiffs, they would suffer real and palpable harms, tilting the balancing

decidedly against such relief.

       NBFA member Ivan Isidore Williams, for instance, is a 60-year-old African-American

farmer who grows soybeans and corn on over 65 acres in his hometown of Beulaville, NC

(population 1,296)—where his family has farmed for generations. Exh. 3, Decl. of Ivan Isidore

Williams (“Williams Decl.”) ¶ 1. Mr. Williams works second jobs to make ends meet and

presently works a manufacturing job at a fiber optic plant. Id. ¶ 4. Mr. Williams took out a

USDA loan around the year 2000 to purchase farm equipment and fund operating expenses for

his farm. Id. ¶ 5. He has personally experienced racial discrimination from USDA

representatives, who discouraged him in the past from applying for additional loans because of

his outstanding balance—even though Mr. Williams is aware that white farmers in his area have

routinely been able to take out additional USDA loans notwithstanding existing loan balances.

Id. ¶ 8. Mr. Williams currently carries an outstanding balance on his loan and while he has

generally made payments in a timely manner, he has been threatened with foreclosure by USDA

when he has been late. Id. ¶ 7. Recently, Mr. Williams asked his local USDA representative

about the Act’s loan forgiveness provisions—and the representative confirmed that his



                                                  2

         Case 1:21-cv-00548-WCG Filed 06/21/21 Page 2 of 4 Document 37
outstanding debt would be forgiven. Id. ¶ 10. As a result, Mr. Williams has looked forward to

repurposing money that would have been used to make his annual loan payment on other

important life expenses, such as his mortgage payment on his residential home. Id. ¶ 10.

       NBFA member Shade Lewis is similarly situated. Mr. Lewis is a 30-year-old, first-

generation African-American rancher who took out a USDA loan in 2014 to purchase a cattle

farm in his hometown of La Grange, MO (population 958), where he currently raises between

100-200 heads of cattle on 100 acres of land. Exh. 4, Decl. of Shade Lewis (“Lewis Decl.”) ¶¶ 2-

3, 6. Mr. Lewis spent years building up his ranching experience and credit to pursue this goal. Id.

¶ 4. Like Mr. Williams, Mr. Lewis works a second job so he can maintain his ranch due to the

unpredictability of the ranching business. Id. Despite these efforts, Mr. Lewis has been late on

certain loan payments and as a result, he has also received warnings from USDA threatening

foreclosure on his property. Id. ¶¶ 7, 9. When Mr. Lewis learned about the passage of Section

1005, he immediately accounted for how the law would affect his financial situation. Id. ¶ 10.

For example, he invested time and effort exploring how loan forgiveness would allow debt he

has incurred for purchasing livestock. Id. ¶ 10.

       Plaintiffs’ request for a nationwide injunction would therefore harm socially

disadvantaged farmers and ranchers like Messrs. Williams and Lewis and undermine the

expectations that the Government has established in the months following the Act’s passage.

Doing so at this moment is particularly disruptive given Section 1005 concerns farm loans. It is

presently planting season in many parts of the country, during which farmers and ranchers must

stretch their cash and credit in order to ensure their yields and income. See Boyd Decl. ¶ 7.

Farmers and ranchers who have reasonably relied on the expectations of loan forgiveness set by




                                                   3

         Case 1:21-cv-00548-WCG Filed 06/21/21 Page 3 of 4 Document 37
the Government thus may have already made investments that would be undermined by any

injunction.

       On the other side of the ledger is an entirely hypothetical harm. Plaintiffs’ purported

harm assumes they are right on the merits and thus, they assume that the public is served because

their argument vindicates their constitutional rights. For Plaintiffs, their thought exercise

completes the balancing inquiry—but in reality, the Court must consider their request’s effect on

the lives of real farmers and ranchers who reasonably believed they could rely on enacted

Government programs. When those interests are considered, the equities strongly disfavor a

preliminary injunction.

                                                       Respectfully submitted,

Date: June 10, 2021                                    PUBLIC JUSTICE, P.C.

                                                       /s/ Randolph T. Chen
                                                       Randolph T. Chen (D.C. Bar No. 1032644)
                                                       David Muraskin* (D.C. Bar No. 1012451)
                                                       Jessica Culpepper* (D.C. Bar No. 988976)
                                                       1620 L Street NW, Suite 630
                                                       Washington, D.C. 20036
                                                       Telephone: (202) 797-8600
                                                       Facsimile: (202) 232-7203
                                                       jculpepper@publicjustice.net
                                                       dmuraskin@publicjustice.net
                                                       rchen@publicjustice.net

                                                       Counsel for the National Black Farmers
                                                       Association and the Association of American
                                                       Indian Farmers

                                                       * Application for Admission Pending




                                                  4

         Case 1:21-cv-00548-WCG Filed 06/21/21 Page 4 of 4 Document 37
